Citation Nr: 1616542	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-05 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for anemia. 

2.  Entitlement to an initial compensable rating for anterior and posterior intramural uterine fibroid tumors (claimed as abnormal uterine problems to include abnormal bleeding), prior to April 13, 2015, and in excess of 30 percent thereafter. 

3.  Entitlement to an initial compensable rating for tension headaches, claimed as migraines.

4.  Entitlement to a total disability rating based on service-connected disabilities (TDIU) prior to May 21, 2015.

5.  Entitlement to TDIU from May 21, 2015, through September 11, 2015.

6.  Entitlement to TDIU from September 12, 2015.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served from May 1988 to July 1988, from August 1990 to June 1991, from January 2003 to January 2005, and from March 2007 to October 2008, as well as periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the RO in St. Petersburg, Florida.

In June 2011, the Board remanded the appeal for further development.  In June 2015, the Agency of Original Jurisdiction (AOJ) granted a 30 percent rating for fibroid tumors, effective April 13, 2015.  The Veteran has not expressed satisfaction with the ratings assigned for either of the periods on appeal; therefore, the issues have been characterized to reflect that "staged" ratings are assigned, and that each stage remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In February 2016, the RO denied entitlement to TDIU.  As the Veteran has raised such claim based on the service-connected disabilities on appeal, the Board has taken jurisdiction of such issue pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In April 2016, the Veteran's representative submitted a waiver of initial AOJ consideration of new evidence added to the record since the most recent supplemental statement of the case.  Therefore, the Board may properly consider such new evidence.  38 C.F.R. § 20.1304(c) (2015).

The issues of entitlement to an initial compensable rating for fibroid tumors, prior to April 13, 2015, and in excess of 30 percent thereafter, and entitlement to TDIU prior to May 21, 2015, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's iron deficiency anemia has presented with hemoglobin readings above 10gm/100ml.

2.  Prior to May 21, 2015, the frequency, duration, and severity of the Veteran's migraine headaches was analogous to, at most, characteristic prostrating attacks occurring on an average once a month over the last several months.

3.  Beginning May 21, 2015, the Veteran's migraine headaches have been manifested by frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

4.  From May 21, 2015,  through September 11, 2015, the competent clinical evidence of record is against a finding that the Veteran's service-connected disabilities precluded her from maintaining substantially gainful employment.

5.  Resolving all doubt in the Veteran's favor, she is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities as of September 12, 2015.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for anemia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.117, Diagnostic Code 7700 (2015).

2.  Prior to May 21, 2015, the criteria for an initial 30 percent rating, but no higher, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2015).

3.  Beginning May 21, 2015, the criteria for a 50 percent rating, but no higher, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, DC 8100 (2015).

4.  From May 21, 2015,  through September 11, 2015, the criteria for entitlement to  TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).

5.  As of September 15, 2015, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned ratings from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for anemia, fibroid tumors and migraines was granted and initial ratings were assigned in the August 2009 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Additionally, as TDIU arose from the initial ratings on appeal, no further VCAA notice is required for such initial rating.  See Rice v. Shinseki, 22 Vet App. 447   (2009) (stating that TDIU is not a separate claim, but is part and parcel of any claim for increased or initial evaluation). 

Relevant to the duty to assist, the Veteran's service treatment records, service personnel records, VA and private treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

Additionally, the Veteran was afforded multiple VA examinations, including in May 2009, May 2015 and January 2016 with regard to her migraine headaches and anemia.  The Veteran has not alleged that such VA examinations are inadequate for adjudication purposes.  Furthermore, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected migraine headaches and anemia as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, the Veteran has not alleged that her migraine headaches or anemia have worsened in severity since the January 2016 VA examination.  Rather, she argues that the evidence reveals that her disability is more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issues decided herein has been met.

As above, in June 2011, the Board remanded the case for additional development, to include, as relevant to the claims herein decided, obtaining records from the Jacksonville Naval Hospital, accomplished in August 2014.  Therefore, the Board finds that the AOJ has substantially complied with the June 2011 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the instant case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claims. 


II. Initial Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. § 4.3.

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28.

A.  Anemia

Throughout the appeal period, the Veteran's anemia has been rated as 0 percent (i.e., noncompensable) under the criteria found at 38 C.F.R. § 4.117, DC 7700 for hypochromic-mycrocytic and megaloblastic anemia.  Under DC 7700, a 0 percent rating is warranted for anemia when the hemoglobin level is 10gm/100ml or less and the condition is asymptomatic.  A 10 percent rating is warranted for a hemoglobin level of 10gm/100ml or less with findings such as weakness, easy fatigability, or headaches.  A 30 percent rating is warranted for a hemoglobin level of 8gm/100ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath.  A 70 percent rating is warranted for a hemoglobin level of 7 gm/100 ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute) or syncope (three episodes in the last six months).  A 100 percent rating is warranted for a hemoglobin level of 5 gm/100 ml or less, with findings such as high output congestive heart failure or dyspnea at rest, is rated 100 percent disabling.  A Note to DC 7700 provides that complications of pernicious anemia, such as dementia or peripheral neuropathy, are to be rated separately.  38 C.F.R. § 4.117.

Turning to the evidence of record, a February 2009 treatment note indicates an HGB measurement of 10.8 gm/100ml.

In May 2009, the Veteran underwent a VA examination for her anemia.  It was noted that such disorder was stable, and that she takes daily medication for such which is moderately effective without side effects.  There was a negative history for fatigue and weakness.  She reported hair loss, tingling of her hand and feet and headaches, which she attributed to her anemia.  The examiner noted that her anemia had significant effects on her occupation, due to lack of stamina, weakness or fatigue.  Laboratory testing showed a hemoglobin measurement of 10.8 gm/100ml, and there were no abnormal findings.

In a September 2009 VA Form 9, the Veteran reported fatigability with her anemia.

An October 2009 Reserve treatment note indicates an HGB measurement of 12.2 gm/100ml, and measurements taken during the month of March 2010 show HGB results of 10.9 and 11.6.  

VA treatment notes further show a reading of 11.7 gm/100ml in February 2013, and 11/6 gm/100ml in November 2013.

In May 2015, the Veteran again underwent a VA examination for her anemia.  She reported taking daily iron supplements, and denied dizziness or syncopal episodes.  The examiner noted  an April 2013 test result indicating an HGB level of 11.5 gm/100ml.

In January 2016, the Veteran again underwent a VA examination for her anemia.  It was noted that she was taking daily iron supplements for her disorder, and her HGB level was 11.4 gm/100ml.  The examiner found that there was no functional impairment as a result of the Veteran's anemia, and that such should not preclude physical or sedentary employment.

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the criteria for a compensable rating or anemia under DC 7700 have been met or approximated at any time during the rating period.  Throughout the rating period, the evidence demonstrates a hemoglobin level ranging from 10.8 gm/100 ml to 12.2 gm/ml.  None of the Veteran's readings were 10 gm or less, which is one of the requirements for a compensable rating.  Although the Veteran is shown to have fatigability, without lower hemoglobin readings, the Veteran is not entitled to a higher rating for her service-connected iron deficiency anemia.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  

With respect to the additional symptoms of tingling of the hands and feet, hair loss and headaches that the Veteran has attributed to her anemia, the Board notes that the Veteran has previously filed separate claims for tingling of her hands and feet and hair loss, originally denied in August 2009, and is separately service-connected for headaches.  Therefore, with respect to tingling of the hands and feet and hair loss, the record does not establish that such are due to service or a service-connected disability.  Regarding headaches, as the Veteran is already separately rated for such, granting a higher rating for anemia on the basis of such would constitute impermissible pyramiding.  See 38 C.F.R. §§ 4.14, 4.124a; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

B.  Migraines	

Throughout the appeal period, the Veteran's migraine headaches have been rated as 0 percent (i.e., noncompensable) under 38 C.F.R. § 4.12a, DC 8100.  Under DC 8100, migraines are evaluated as follows:  a 0 percent rating is assigned with less frequent attacks; a 10 percent rating is assigned with characteristic prostrating attacks averaging one in 2 months over last several months; a 30 percent rating is assigned with characteristic prostrating attacks occurring on an average once a month over last several months; and, a 50 percent rating is assigned with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

In May 2009, the Veteran underwent a VA examination for her headaches.  She reported that she suffers from daily headaches, which come and go for an hour at a time.  She stated that over the counter medicine did not provide relief, and denied symptoms of light sensitivity, nausea or vomiting.  The Veteran reported that most of her headaches she can work through, but sometimes she has to lay down and wait for it to pass, which usually takes about 30 minutes.  The examiner diagnosed her with chronic tension type headaches and found that such has a significant effect on her occupation.

A January 2009 Reserve treatment note shows that the Veteran reported headaches for the past two weeks, with blurred vision for the past week and dizziness for the past three days.

An October 2009 treatment note documents the Veteran's complaint of a headache every day since the beginning of the year.  She reported that the headache was on the entire right side which waxes and wanes and is throbbing or pounding.  Such headaches last more than a week, were recurrent, occurring daily, relieved by lying down, sleeping or reducing stimuli and were not accompanied by nausea or vomiting.

A January 2010 Reserve examination shows that the Veteran suffered from frequent headaches, but that they were controlled by daily migraine medication.

An October 2011 private treatment note indicates that the Veteran had been suffering from a month-long headache.  It was noted that she had no nausea or vomiting, focal neurological symptoms, fever or light or sound sensitivity.

A January 2012 private treatment record indicates that the Veteran had been having daily headaches which build throughout the day, and was being placed on prescription Topamax.

In May 2015, the Veteran underwent a VA examination for her migraines.  The examiner indicated that the Veteran did not experience headache pain or suffer from prostrating attacks, and did not take any medication for such.  However, the examiner noted that the Veteran's migraines impact her ability to work, and indicated that she used to take Topamax, which she discontinued because it made her forgetful.  It was indicated that she has migraines 7-8 times per month, lasting a day, and that she takes approximately 10 days of leave per month due to headaches.

In September 2015, the Veteran was again examined.  She recounted that she had just resigned from her job.  She stated she had used all of her sick leave, despite using a dark monitor screen and working from home two days a week.  She stated that her prescription medication makes her very sleepy, and indicated that it is difficult to be productive when she is sleepy.  She described pain behind her eye sockets and numbness and tingling on the left side of her face, pain that travels down her neck and shoulder area, light sensitivity and intense pressure on top of her head.  She stated that when her pain is really bad, all she can do is just lay in bed.  She stated she suffers from headaches every other day.  She recounted how her migraines were initially diagnosed as tension, and were not diagnosed as atypical migraines until 2011.

The examiner indicated that the Veteran experienced headache pain, with symptoms of sensitivity to light, lasting less than one day, but did not experience prostrating attacks.  The examiner found that the Veteran's migraines impact her ability to work, based on the history provided by the Veteran.

In the Veteran's September 2015 claim for TDIU, she noted that she was given a reasonable accommodation work schedule in 2013, but ultimately resigned in September 2015, due, in part, to her migraines.  She further stated that she cannot find a medication that allows her to work comfortably without affecting her cognitive skills.  Documentation of record from the Veteran's former employer confirms that the Veteran's resignation was effective September 12, 2015.

The Veteran underwent another VA examination in January 2016.  The Veteran stated that she continued to suffer from migraines every other day and that she has not been able to find the right combination of prescription medication to help with her migraines.  It was noted that she experiences headache pain, localized to one side of her head, with symptoms of light sensitivity and sensory changes, lasting less than one day and that she did not have prostrating attacks.  The examiner indicated that the Veteran's migraines impact her ability to work, based on her previous statements of resigning from work due to migraines.  However, the examiner found that the Veteran's migraines should not preclude light duty or sedentary employment, mainly because the Veteran had stated that by taking Zomig her migraines were limited to 1-2 hours in duration.

A February 2016 Disability Benefits Questionnaire completed by the Veteran's private clinician recounts that the Veteran has had debilitating migraines since 2003, occurring three to four times per week despite medications.  Her symptoms were noted to include sensitivity to light, changes in vision and sensory changes.  The clinician indicated that the Veteran has prostrating attacks, more than once a month, and lasting more than two days.

A February 2016 private treatment note shows that the Veteran was diagnosed with an intractable migraine with aura, and was given prescription medication.

Given the evidence of record, the Board finds that an initial disability rating of 30 percent, but no higher, is warranted for the appeal period prior to May 21, 2015.  Significantly, the Veteran reported experiencing migraine headaches almost daily, and having to arrange special accommodations at work.  However, the evidence shows that such headaches were typically unaccompanied by nausea, vomiting, or light sensitivity, controlled by pain medication, or passed relatively quickly.  The next higher rating of 50 percent under DC 8100 requires evidence of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  While the Veteran has consistently reported that she suffers from headaches occurring more than once per month, there is no clinical documentation that these headaches are manifested by completely prostrating and prolonged attacks.  Furthermore, the Veteran was employed until September 12, 2015.  Such an employment history not indicative of severe economic inadaptability and is already contemplated in the assigned evaluation of 30 percent.  

However, during the May 2015 VA examination, the Veteran reported that she had missed approximately 10 days of work due to her migraine headaches, and she later retired early due to her headaches effective September 12, 2015, which is indicative of "severe economic inadaptability."  Given the evidence of record, the Board finds that a disability rating of 50 percent, and no higher, is warranted beginning May 21, 2015.  As for the potential of an even higher rating, the 50 percent rating assigned is the maximum schedular rating available for this disability.  This rating contemplates the Veteran's prostrating headaches and the severe economic inadaptability manifested by her migraine headaches occurring three to four times per week and her inability to maintain employment.  

Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  A review of the record does not show any additional functional impairment associated with the Veteran's service-connected migraine headaches so as to warrant consideration of alternate rating codes.

C.  Other Considerations

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of her service-connected disabilities at issue and notes that her lay testimony is competent to describe certain symptoms associated with these disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings for which the Veteran has been found to be entitled to by the Board.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters she is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected conditions at issue.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each such disability is rated.  The Veteran's various subjective complaints are contemplated by the rating criteria under which each associated disability is rated.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability levels and symptomatology of her service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture for each disability.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disabilities.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

III.  TDIU

The Veteran contends that her various service-connected disabilities, to specifically include her migraines, prevented her from maintaining her past employment in human resources and that such disabilities also prevent her from maintaining other sedentary employment.

A total disability evaluation may be assigned when the schedular evaluation is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the rating boards are required to submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

As of May 21, 2015, the Veteran's service-connected disabilities and corresponding ratings are as followed: migraines-50 percent; fibroid tumors-30 percent; and anemia-noncompensable.  Such amounts to a current combined rating for compensation purposes of 70 percent.  38 C.F.R. § 4.25.  Thus, as of May 21, 2015, she meets the threshold criteria for a TDIU under 38 C.F.R. § 4.16(a).  As such, the remaining inquiry is whether she is unable to secure or follow substantially gainful occupation due solely to her service-connected disabilities. 

The Board notes that the Veteran was employed full-time by the federal government from May 21, 2015, through September 11, 2015.  Accordingly, such demonstrates that she was able to maintain a substantially gainful occupation, and therefore is not entitled to TDIU during such time.

However, as of September 12, 2015, even under special accommodations, the evidence shows that Veteran is unable to perform sedentary work.  As illustrated above, she was afforded special accommodations at work, including dark screen monitors and telework privileges; however, she ultimately resigned from her job, effective September 12, 2015, due to her disabilities and withdrew her candidacy for another job offer in November 2015.  Treatment records document the Veteran's difficulty dealing with the side effects of her prescription drugs for her migraines, namely, sleepiness, which makes it difficult for her to work productively.

Although the January 2016 VA examiner suggested that the Veteran's service-connected migraines would not impact her ability to perform sedentary work, the Board notes that the Veteran was already working under sedentary conditions, which proved unmanageable with her disability.  Moreover, the examiner based his opinion on the fact that the Veteran's was able to experience migraine-pain relief with prescription medicine, however, such overlooks the Veteran's well-documented complaints that such medications impair her cognitive abilities, thereby hindering her ability to work.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66, 70 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).   Moreover, the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

Therefore, based on the foregoing evidence and in resolving all doubt in favor of the Veteran, the Board finds that her service-connected disabilities in combination render her unable to secure and follow a substantially gainful occupation consistent with her educational background and employment history, as of September 12, 2015. Therefore, entitlement to a TDIU is granted.  38 U.S.C.A. § 5107; 38 C.F.R.              § 3.102; Gilbert, supra.


ORDER

An initial compensable rating for anemia is denied.

An initial 30 percent rating for migraines prior to May 21, 2015, and 50 percent thereafter, is granted.

From May 21, 2015, through September 11, 2015, entitlement to TDIU is denied.

From September 12, 2015, entitlement to TDIU is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

Relevant to the Veteran's fibroid tumors claim, per the June 2011 remand, the AOJ was instructed to request May 2009 treatment records relevant to gynecological treatment from Walter Reed Army Medical Center (WRAMC), and if such records were unavailable, obtain a negative response.  While the AOJ did request such records in July 2012, the records received, dating from July 2009 through February 2010, did not include May 2009 records, nor was a negative reply received regarding such records.  The Board notes that subsequent AOJ decisions indicate that the record contains records from Walter Reed Army Hospital, dated from June 2008 through April 2010; however the records in the file do not correspond to those dates.  It is unclear whether the entirety of the Veteran's WRAMC records remain in the record, and whether May 2009 treatment records from WRAMC exist.  Therefore, the AOJ must clarify whether May 2009 treatment notes exist.  See Stegall v. West, 11 Vet. App. 268 (1998).

Furthermore, for the time period prior to May 21, 2015, the Veteran currently does not qualify for schedular consideration of TDIU under § 4.16(a), as she does not have a single disability rated as at least 60 percent disabling, or a combined rating of 70 percent or more.  However, such matter may be impacted by the Veteran's claim for an initial compensable rating for fibroid tumors, prior to April 13, 2015.  Accordingly, the Board must consider whether she is entitled to TDIU on an extraschedular basis under § 4.16(b) prior to May 21, 2015, if her disabilities do not exceed the limits set forth by regulation under § 4.16(a).  Importantly, however, the Board may not assign an extraschedular rating in the first instance.  Thus, upon remand, if the Veteran's disabilities are determined not to meet the schedular criteria, the AOJ must first refer the issue of entitlement to TDIU on extraschedular basis prior to May 21, 2015, to the Director of Compensation and Pension Service so that the Board may later proceed to enter a final appellate decision on extraschedular entitlement.

Accordingly, the case is REMANDED for the following action:

1.  Clarify whether May 2009 treatment records from Walter Reed Army Medical Center (WRAMC) were in fact obtained by the AOJ and were not incorporated into the Veteran's electronic claims file, or whether such records are available from WRAMC.  If such records are unavailable, make a formal finding of unavailability of such records and notify the Veteran.

2.  If the Veteran's service-connected disabilities do not meet the schedular criteria set forth under 38 C.F.R. 
 § 4.16(a) prior to May 21, 2015, consider referring this matter to the Director of Compensation and Pension Service pursuant to the provisions of 38 C.F.R. § 4.16(b)  for consideration of whether an extraschedular rating on the basis of TDIU is warranted prior to May 21, 2015.

3.  Readjudicate the issues on appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


